Citation Nr: 1720131	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 0 percent prior to October 27, 2015 and in excess of 10 percent thereafter for a right hip strain.

2. Entitlement to an initial rating in excess of 0 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1991 to November 1998.  She received awards including the Navy Achievement Medal, the Navy Commendation Medal with Gold Star, and the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of history, the Veteran filed a claim for service connection for a right hip disability in November 1998.  She was granted service connection for a right hip disability and a right knee disability in a February 2002 rating decision following a VA Examination of her joints.  The RO rated each disability at 0 percent disabling.  In July 2002, VA received the Veteran's notice of disagreement (NOD) wherein she contested the initial 0 percent rating for each of these disabilities.  See July 2002 Notice of Disagreement.  No Statement of the Case (SOC) was issued immediately following the Veteran's NOD. 

The Veteran re-opened her claim for a right hip disability in August 2007 and the RO issued an SOC in December 2010.  However, the RO has not issued an SOC addressing the Veteran's right knee disability.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999). The Board accepts limited jurisdiction over this issue for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  

Additionally, as the Veteran's claims are appeals of the initial ratings which granted service connection, the appeal period dates back to November 1998.  

The issue(s) of entitlement to an initial rating in excess of 0 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Throughout the appeal period, the Veteran's right hip disability is manifested by limitation of motion objectively confirmed by evidence of painful motion and subjective complaints of severe pain and flare-ups, less movement, and an inability to stand or walk for prolonged periods of time. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent for a right hip disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5253 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the evaluation of her service-connected right hip and right knee disabilities. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records (STRs) and post-service medical records have been obtained. There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.  

The Veteran seeks an increased rating for her right hip disability which was rated at 0 percent prior to October 27, 2015 and is currently rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5253.   She experiences pain which worsens as the day goes on.  Daily tasks such as standing, washing dishes, bending over, or driving aggravate her condition.  She maintains that she has flare-ups which almost completely limit her motion and that the condition has gotten progressively worse.  

VA Physical Therapy Notes show that the Veteran began physical therapy in May 1999 for her right hip condition.  The Veteran's range of motion was limited during flexion due to pain and tightness.  She was assessed as having right hip strain and piriformis syndrome.  See July 1999 VA Medical Record.  The Veteran also reported pain in the right buttocks and radiating pain down her right left and into her right heel.  See August 1999 VA Medical Record. 

The Veteran was provided a VA Examination in October 2001.  She complained of pain, stiffness, instability, giving way, locking, fatigability, and lack of endurance.  She described periods of flare-up occurring when carrying a heavy load or picking things up that resulted in a 15 percent additional impairment.  Upon physical examination, the examiner found that motion stopped when the pain began.  The examiner found an ill-defined mass or swelling about 8 centimeters in diameter in the Veteran's right hip posteriorly.  Range of motion testing was performed.  Flexion on the left was 108 degrees; flexion on the right was 90 degrees.  Extension on the left was 26 degrees; extension on the right was 24 degrees.  Adduction on the left was 21; abduction on the right was 18.  Abduction on the left was 42; on the right 38.  External rotation on the left was 55; on the right it was 51.  Internal rotation on the left was 38; on the right it was 33.  The examiner diagnosed the Veteran with arthralgia of the right hip with no loss of function due to pain. X-ray testing was normal See December 2001 VA Examination. 

In April 2002, the Veteran saw a private physician and again complained of right hip pain.  The physician's impression was of right hip pain, possibly iliotibial band. See Private Physician Note.  She continued to report discomfort and decrease in daily activities, such as her ability to carry her child, due to pain. 

Private treatment notes from 2005 show that the Veteran was diagnosed with tendonitis across the iliac crest on the right and sciatic and right hip bursitis.  The physician noted that the Veteran was unresponsive to outpatient treatments of NSKID and muscle relaxers.  She indicated that the Veteran would need physical therapy and hot packs.  See August 2005 Private Treatment Record. 

The Veteran was afforded another VA Examination in October 2008.  She reported experiencing mild pain at the top of her right hip and into her buttock which worsened during the day to severe stabbing and burning pain.  The Veteran stated that the pain made everyday tasks like standing, bending over, and driving, very difficult.  She detailed flare-ups that completely limit her ability to move and last from 1 to 2 days.  She stated that she uses an insert for her left foot.  The Veteran stated that her ability to stand was limited to 5 to 10 minutes and she was only able to walk about 1/4 to 1/2 of a mile.  She noted that anti-inflammatories have not been helpful. 

Upon physical examination, the examiner found that the Veteran's extension was from 0 to 30 degrees and she experienced pain from 0 to 30 degrees.  The Veteran's flexion was from 0 to 65 degrees.  Her adduction was from 0 to 15 degrees. Her abduction was from 0 to 45 degrees.  Her internal rotation was from 0 to 25 degrees and she experienced pain from 0 to 25 degrees. Finally, her external rotation was 0 to 60 degrees.  The examiner noted that the Veteran has tenderness on palpation after repeat motion and an increase in pain.  X-ray findings were normal.  She was diagnosed with right hip strain.  The examiner reported the effects on the Veteran's daily activities as follows: he found that the diagnosis prevented chores, shopping, exercise, sports, recreation, and had a severe effect on traveling.  She also indicated that the Veteran's condition had mild effects on bathing, dressing, toileting, and grooming.  See October 2008 VA Examination. 

The Veteran's spouse submitted a lay statement regarding his wife's right hip disability.  He described seeing her hip disability becoming more and more severe and preventing her from carrying out the basics of maintaining a home.  He stated that her hip disability has severely limited her interaction with their children, including her ability to lift them up or do physical activities with them.  Her hip pain has also affected their sexual relationship.  See Spouse's Lay Statement. 

In October 2015, the Veteran was provided another VA Examination for her right hip disability.  At that examination, the initial range of motion in the Veteran's right hip was assessed.  The Veteran's right hip flexion was from 0 to 90 degrees instead of 0 -125 degrees, testing as abnormal.  Her extension was normal, 0 to 30 degrees.  Her abduction was normal, 0 to 45 degrees and her adduction was normal, 0 to 25 degrees.  Her external rotation was from 0 to 50 degrees instead of 0 to 60 degrees.  Her internal rotation was 0 to 25 degrees instead of 0 to 40 degrees.  Pain was noted on the exam in flexion, abduction, adduction, and internal rotation.  There was also evidence of pain with weight bearing.  The examiner described objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

After repetitive use, the examiner noted functional loss due to pain.  Extension was further limited to 0 to 25 degrees and adduction was further limited to 0 to 15 degrees.  Internal rotation was further limited to 0 to 20 degrees. The examiner noted that pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  He noted that there were additional contributing factors of disability, including less movement than normal, disturbance of locomotion, and interference with standing.  See October 2015 VA Examination.  

The Board notes that the basis of the December 2015 rating decision which awarded the Veteran a 10 percent disability rating effective October 27, 2015 is the October 2015 VA Examination.  However, after reviewing the symptoms noted in that examination and the evidence of record prior to that time, particularly the previous VA examinations, the Board cannot find any discernible difference in symptomatology described during those periods of time.  Specifically, the Veteran reported chronic right hip pain and functional limitation with walking and standing for prolonged periods of time.  Additionally, active range of motion testing in previous examinations showed that the level of severity of the Veteran's disability has been consistent.  Therefore, the Board finds that the Veteran's disability rating for the entire appeal period should be uniform.  

The Board further finds that the medical evidence, combined with the Veteran and her spouse's subjective reports of her symptoms, indicates that the severity level of her left hip disability warrants a 20 percent disability rating.  The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on these flare-ups and pain, as contemplated under DeLuca, 8 Vet. App. at 206-07.  Therefore, the claim for an increased rating for a right hip disability is granted, and disability rating increased to 20 percent.  While, according to the medical examinations of record, the Veteran's actual range of motion does not meet objective criteria warranting a rating in excess of 10 percent under any Diagnostic Code for limitation of motion, including DCs 5251, 5252, or 5253, the Board finds that the demonstrated symptomology is akin to the type of limitations contemplated by a higher rating under the appropriate diagnostic codes for the hips.  Accordingly, the Board finds that the Veteran's right hip condition warrants a higher rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202.

ORDER

A rating of 20 percent, but no greater, for the entirety of the appeal period, for right hip disability is granted. 

REMAND

As detailed in the Introduction, the Veteran timely filed an NOD regarding the initial 0 percent evaluation of her service-connected right knee disability; however, the RO failed to issue an SOC on this issue.  

Accordingly, the case is REMANDED for the following action:

1. Issue a Veteran an SOC on entitlement to an initial rating in excess of 0 percent for a right knee disability.  Only if the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, should it be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


